The trial was had on original count 1 and amended counts 2 and 3. The defendant pleaded the general issue with leave to give in evidence any matter which would be admissible if pleaded, and with like leave on the part of plaintiff to so reply. Tenn. Valley Bank v. Valley View Farm et al., ante, p. 123, 97 So. 62.
Count 1 claimed damages for the negligence of defendant in setting fire to and destroying. Collins' buildings and contents to the injury of Collins, and that said property was insured by the Pennsylvania Fire Insurance Company against loss or damages to the extent of the amount averred to have been paid by that insurance company to assured. Thus was the right of recovery rested upon subrogation, independent of any subrogation receipt or assignment of claim by the assured. The third count adopts the averments of the second count, and concludes with the averment *Page 237 
that Collins had transferred and assigned to the Pennsylvania Fire Insurance Company the insurance on which suit is brought for damages claimed in the destruction of the insured property. The extent or amount of insurance was specifically indicated and averred to have been paid to assured by the insurance company.
Before entering upon the trial, plaintiff called the court's attention to interrogatories propounded under the statute, that there was failure in answers, and moved the court to require the defendant to answer all interrogatories (and specifically Nos. 2, 3, 4, 5, 7, 8, and 9), which motion the court overruled, and plaintiff duly excepted. The motion was in proper form. If the failure was of matter required by the statute the court may (1) attach the party and cause full answer to be made in open court, or (2) tax him with costs and continue the cause until full answer is made, or (3) direct a nonsuit or judgment by default, or enter an appropriate decree. Code 1907, § 4055; Russell v. Bush, 196 Ala. 309, 317,71 So. 397.
The bill of exceptions recites:
"The plaintiff having filed in said cause certain interrogatories to be answered by the defendant as required by the statute, moved the court to require the defendant to answer all the interrogatories propounded by him to the defendant on July 15, 1921, which had not already been answered by the defendant, said interrogatories and said answers being on file and made a part of the record in this cause, but the court overruled said motion, and to said ruling the plaintiff then and there duly and legally excepted.
"The plaintiff then moved the court to require the defendant to answer interrogatories numbered 2, 3, 4, 5, 7, 8, and 9, being part of the interrogatories above referred to which had not been answered by the defendant, but the court overruled said motion, and to said action the plaintiff then and there duly and legally excepted.
"The plaintiff then moved the court to grant him a continuance on the ground of the failure of the defendant to answer said interrogatories and the refusal of the court to compel the defendant to answer them and excepted, but the court overruled said motion, to which action the plaintiff then and there duly and legally excepted."
The matter for which statutory discovery was thus sought was highly important in the preparation of plaintiff's case, and answers should have been compelled, as provided and required by statute. Russell v. Bush, supra. For the failure of the court to compel compliance with the statutory methods (Code, § 4049) to secure the important information sought by plaintiff, the judgment of the circuit court will be reversed.
Since the cause will be retried, it is well to note plaintiff's request in writing for the following charge, which was refused:
"The court charges the jury that when the Pennsylvania Fire Insurance Company paid said Collins the $3,500 insurance, it immediately became entitled to the first $3,500 of any claim or demand he had, if any, against the defendant, arising out of the destruction of the inspired property, and any settlement made between said Collins and defendant thereafter would not prevent plaintiff from recovering herein if he was otherwise entitled to recover."
The charge assumes the undisputed fact that the insurance company paid Collins the $3,500, and that when so paid the insurance company became entitled to such amount of Collins' claim (if such he had) against the defendant. This was true as a matter of law and under the subrogation agreement and assignment in evidence. If the liability of defendant had been merely $3,500, the insurance company would have been entitled to all of it, and, if less than that amount, to such sum. If there was liability on the part of the defendant company other than the $3,500 paid by the insurance company, the former company, knowing of the insurance and of such adjustment and settlement, was primarily liable to the insurance company on the subrogated contract. The charge merely sought to instruct the jury that any settlement made by Collins with the railroad company without the assent and concurrence of the insurance company would not prevent Collins (for the use of the Pennsylvania Fire Insurance Company) from recovering in a suit in its behalf, if otherwise entitled to recover. This was a proper explanatory charge in view of the evidence that, after the payment to the insured of the amount of the insurance and the assignment of his claim for such amount to the insurance company, the former made settlement with the railroad company of his claim.
In Southern Ry. Co. v. Stonewall Ins. Co., 163 Ala. 161, 164,50 So. 940, this court said:
"* * * Without any statute, the insurance company, on paying the insurance for the property insured and alleged to have been tortiously destroyed by the railroad company, would be subrogated to the rights of the insured or owners of the property, against the railroad company, if any there were, to make good its loss, and could certainly sue in its own name, or in the name of the insured, for its use."
See, also, Coffman v. L.  N. R. R. Co., 184 Ala. 474, 480,63 So. 527; Wyker v. Texas Co., 201 Ala. 585, 79 So. 7, L.R.A. 1918F, 142. The principle on which such authorities rest is that the insurer and insured are considered as one person, and the distribution of the proceeds is a matter wholly between the insurer and insured (Long v. K. C. M.  B. R. R. Co., 170 Ala. 635, 54 So. 62), and does not concern the wrongdoer or furnish him with a defense (Coffman v. L.  N. R. R. Co., supra; Wyker v. Texas Co., supra). See, also, Brighthope v. Rogers, *Page 238 76 Va. 443, 448; Hart v. Western, 13 Metc. (Mass.) 99, 46 Am. Dec. 719: Home Ins. Co. v. Western Transportation Co., 33 How. Prac. (N.Y.) 102.
A statutory provision (Code, § 5159) is that claims against railroad companies for injury to property may be assigned in writing, and each successive assignee thereof may sue thereon in his own name. Parnell v. Southern Ry. Co., 199 Ala. 470,74 So. 437. When the settlement was made by defendant with Collins for his damages, it was with a knowledge of the foregoing statute, the existence of the insurance, and that an adjustment of the insurance was being made. Under such circumstances, given in evidence, the charge should have been given at plaintiff's request.
The other questions presented may not occur on another trial when all the facts are presented pursuant to the discovery sought.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.
                              On Rehearing.